OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 01 September 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.
It is also noted that the interpretation of claims 1, 14, and 17 as previously set forth in the ‘Claim Interpretation” section of the Non-Final Office Action (see paragraph 6 therein) is applied and incorporated herein.

Information Disclosure Statement
The information disclosure statements (IDS) filed 18 December 2020 and 22 February 2021, respectively, have been considered by the Examiner.

Response to Amendment
The Amendment filed 25 November 2020 has been entered. Claims 10, 15, and 29 have been canceled. As such, claims 1-9, 11-14, 17, and 19-28 remain pending; claims 21-28 have been previously withdrawn; and claims 1-9, 11-14, 17, 19, and 20 are under consideration and examined on the merits.
Applicant’s amendments to the claims have overcome the rejection of claim 15 under 35 U.S.C. 112(d) previously set forth in the Non-Final Office Action. The amendments have also overcome the rejection of claims 1-13, 15, 18-20, and 29 under 35 U.S.C. 103 over Chang in view of Arpac; the rejection of claims 1-7, 9, 14, 15, and 17-20 under 35 U.S.C. 103 over Chang in view of Campbell; and the rejection of claim 29 under 35 U.S.C. 103 over Chang in view of Miyazaki, respectively, all previously set forth in the Non-Final Office Action. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
In claim 14, “is 90:10 or greater” should be amended to “is 90:10 to 95:5” in order to eliminate awkward claim language by incorporating the end of the range as recited in claim 1.
In claim 17, “is about 75/25 or greater” should be amended to “is about 75:25 to 95:5”, in order to keep denotation of a ratio using a colon consistent throughout the claims, and in order to eliminate awkward claim language by incorporating the end of the range as recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 3-5 and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the limitation “wherein a total amount of the one or more metal oxide compositions in the coating is from about 20 wt.% to about 95 wt.%” does not include all of the limitations of claim 1 upon which it depends. Claim 1 recites that the ratio of metal oxide compositions to polyimide compositions is from 65:35 to 95:5, where a combination of polyimides and metal oxides in the coating comprises at least about 95 wt.% of the coating. Through simple calculation, the coating comprises 61.75 to 90.25 wt.% of metal oxide compositions (65-95% of 95 wt.% total). As such, it is clear that the range recited in claim 3 of about 20 wt.% to about 95 wt.% is broader than the range implied by claim 1 and therefore does not include all of the limitations of claim 1. 
Regarding claim 4, the limitation “wherein a total amount of the one or more polyimide compositions in the coating is from about 5 wt.% to about 80 wt.%” does not include all of the limitations of claim 1 upon which it depends. Through simple calculation, the coating comprises 4.75 to 33.5 wt.% of polyimide compositions (5-35% of 95 wt.% total). As such, it is clear that the range recited in claim 4 of about 5 wt.% to about 80 wt.% is broader than the range implied by claim 1 and therefore does not include all of the limitations of claim 1.
Regarding claim 5, the limitation “wherein a combination of polyimides and metal oxides in the coating comprises at least about 50 wt.% of the coating” does not 
Regarding claim 19, the limitation “wherein a combination of polyimides and metal oxides in the coating comprises at least about 95 wt.% of the coating” does not further limit the subject matter of claim 1 upon which it depends. The aforecited limitation of claim 19 constitutes duplicate claim language of the limitation recited in claim 1. 
For examination on the merits, the Examiner is interpreting a coating whose components read on the ranges recited in claim 1 as reading on the respective ranges recited in claims 3-5 and 19. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2014/0001076; “Fadeev”) (newly cited) in view of Cho et al. (US 2014/0031499; “Cho”) (newly cited).
Regarding claim 1, Fadeev discloses a delamination resistant glass container having a heat-tolerant coating (hereinafter “coating”) positioned on at least a portion of the exterior surface of the container, said glass container suitable for storing pharmaceutical formulations [Abstract; 0003, 0091, 0097, 0098]. The coating comprises a coupling agent and a polymer chemical composition, where the coupling agent and 
Fadeev discloses that the coating exhibits a coefficient of friction that is less than or equal to 0.7, where said coefficient of friction is retained after exposure to temperature of about 260°C or greater for 30 minutes [0198-0204, 0215]. Light transmission through the container within a range of wavelengths between 400-700 nm is greater than or equal to about 55% of a light transmission through an uncoated glass container [0226], where the container retains said light transmission following heat treatments at 260°C or greater for 30 minutes [0227]. 
Aside from the polymer chemical composition (polyimide) and coupling agent, Fadeev does not require the presence of other components in the coating, and as such, the coating is interpreted as including only the polyimide and coupling agent, of which reads on “comprises at least 95 wt.% of the coating” and “comprises at least 99 wt.% of the coating”.
Fadeev is silent regarding the amount of coupling agent (e.g., titanates, zirconates, tin, titanium and/or oxides thereof) which is included in the coating with the polyimide.
Cho discloses a coating composition including a polyimide copolymer and an inorganic particle or precursor thereof, of which exhibits improved transparency, heat resistance, mechanical strength, and flexibility, of which can be coated on glass substrates and may be utilized as a protective film [Abstract; 0003, 0007, 0070, 0071, 0213, 0239]. Cho teaches that the inorganic particle or precursor thereof may be an oxide of titanium, aluminum, or zirconium, or a precursor capable of providing the aforesaid oxides [0062]. In particular, the inorganic particle is titanium dioxide, where the precursor therefor may include titanium tetraisopropoxide [0063, 0068, 0165-0167, 0172]. Cho teaches the particle or precursor is included in the composition in an amount of 5 to 95 wt.% [0069, 0173, 0243; Table 1], where within said range, excellent heat resistance, high mechanical strength, and a low coefficient of thermal expansion may be achieved while maintaining high optical properties [0175, 0178]. The coating exhibits total light transmittance of about 80 to 95% in a wavelength range of 280 to 750 nm [0181]. Cho teaches that the addition of the inorganic particles to the polyimide increases the glass transition temperature of the polyimide to greater than 400°C 
Fadeev and Cho are both directed toward glass substrates coated with coating compositions including polyimide polymers and inorganic particles, where said coatings are protective in nature and exhibit light transmittance and heat resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized between 5 and 95 wt.% of titanium dioxide, as taught by Cho, as the coupling agent in the heat-tolerant coating disposed on the exterior surface of the glass container, in order to increase or decrease the heat resistance (result-effective variable) of the coating while maintaining the optical properties thereof, as is desired by Fadeev, while additionally increasing or decreasing the adhesion of the coating to the surface of the glass container. It is noted that MPEP 2144.05(II)(A) sets forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. 
The delamination resistant glass container of modified Fadeev would have comprised all of the features set forth above, where the amount of titanium dioxide present in the coating would have comprised from 5 to 95 wt.% of the coating, and as it logically flows, the amount of polyimide would have (correspondingly) comprised from 5 to 95 wt.% of the coating; where the polyimide and titanium dioxide coupling agent account for 100 wt.% of the coating. As such, the aforesaid respective range amounts of prima facie obvious the claimed weight ratio of 65:35 to 95:5 metal oxide to polyimide (see MPEP 2144.05(I)). As is set forth above, the coating would have exhibited a coefficient of friction of less than or equal to about 0.7. Therefore, the delamination resistant glass container of modified Fadeev reads on all of the limitations of claim 1. 
Regarding claims 2 and 6, as set forth above the coupling agent being titanium dioxide reads on the one or more metal oxide compositions being titania.
Regarding claims 3-5, the rejection of claim 1 set forth above reads on the limitations of claims 3-5 (see the rejection(s) and interpretation of claims 3-5 under 35 U.S.C. 112(d) set forth above), where the respective ranges of the polyimide and titanium dioxide render prima facie obvious the claimed ranges (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above, Fadeev discloses that the thickness of the coating may be less than or equal to about 100 nm.
Regarding claim 8, as set forth above, Fadeev discloses that the polyimide may be fluorinated.
Regarding claim 9, as set forth above, Fadeev discloses that the coating is bonded to the exterior surface of the glass container. 
Regarding claims 11-13, the rejection of claim 1 set forth above reads on the limitations of claims 11-13 (see paragraph 21).
Regarding claims 14 and 17, as set forth above, the weight ratio of titanium dioxide to polyimide in the coating would have been from 95:5 to 5:95, of which overlaps and renders prima facie 
Regarding claims 19 and 20, the rejection of claim 1 set forth above, wherein the polyimide and titanium dioxide are the only components which form the coating, reads on the limitations of claims 19 and 20. 

Claims 1-9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0034544; “Chang”) (previously cited) in view of Campbell et al. (US 2011/0065576; “Campbell”) (previously cited) and Fadeev et al. (US 2014/0001076; “Fadeev”) (newly cited). 
Regarding claim 1, Chang discloses a glass container for use in storing pharmaceutical formulations [Abstract; 0003, 0009; Figure 1]. The glass container has an outer (first) surface and an inner (second) surface [0066; Figure 1]. The glass container has a lubricious coating (hereinafter “coating”) positioned on at least a portion of the outer surface [0066, 0161]. The coating functions to reduce the coefficient of friction of the container so as to allow the container to “slip” relative to another object, reducing the possibility of surface damage [0161, 0162]. The coating may be a tenacious inorganic coating, such as a metal oxide coating (i.e., 100% metal oxide), where said metal oxide is, inter alia, TiO2 [0201, 0202], or the coating may be a tenacious organic coating comprising a polyimide chemical composition (hereinafter “polyimide”) [0212, 0236, 0237]. The polyimide is derived from a polyamic acid and then cured (imidized) to form the polyimide film [0237, 0250], where the polyimide can be formed from any diamine and dianhydride monomers, respectively [0237-0239]. The coating can optionally comprise a coupling agent [0216, 0236, 0248]. As such, Chang reasonably teaches that both titanium dioxide and polyimide polymers are materials that 
Chang is silent regarding the coating comprising both (as a blend/mixture) a polyimide polymer and metal oxide particles, and thus is silent regarding the amount of the polyimide polymer relative to the metal oxide particles, as well as the amounts of the polyimide polymer and the metal oxide particles, respectively, present in the coating relative to the total weight of the coating composition.
Fadeev discloses the delamination resistant glass container having a heat-tolerant coating on the outer surface thereof, set forth above in the rejection of claim 1 under 35 U.S.C. 103 over Fadeev in view of Cho. Fadeev reasonably teaches that it was recognized in the art before the effective filing date of the invention that protective coatings formed from a blend of polyimide polymers and metal oxides, in particular, titanium dioxide, were suitable for providing heat resistance to glass containers utilized for storing pharmaceuticals (see MPEP 2144.07). Fadeev also reasonably evidences that coating compositions including only polyimides and metal oxide particles are capable of exhibiting coefficients of friction below 0.7, including before and after heat treatment. 
Campbell teaches a laser-sensitive coating composition, suitable for application to glass substrates [Abstract; 0001, 0059, 0123], where the coating composition enables stable (laser) markings of high precision [0008]. The coating composition includes titanium dioxide (TiO2) in the anatase form and a polymeric binder [0009]. The polymeric binder is, inter alia, polyimide polymer [0011, 0028]. The coating composition can also comprise a solvent, said solvent including water or common organic solvents 
Chang and Fadeev are both directed toward polyimide-based coating compositions coated on the exterior surface of pharmaceutical glass containers.
Chang and Campbell are both directed toward polyimide-based coating compositions suitable for application on glass substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the glass container of Chang with the coating composition of Campbell in order to enable the glass container to be marked via laser with high precision. Additionally or alternatively, it would have been obvious to have 
The glass container of modified Chang would have comprised all of the features set forth above and would have further comprised the lubricious coating positioned on the outer surface of the container being formed from the coating composition of Campbell, the coating composition including 1 to 90 wt.% anatase titanium dioxide and 1 to 90 wt.% polyimide (with or without solvent), the coating having a thickness (i.e., forming a film having a thickness) of from 100 nm to 1,000 µm, where the titanium dioxide and the polyimide would have accounted for 100 wt.% of the coating. The aforesaid amounts of anatase titanium dioxide and polyimide, respectively, overlap and therefore render prima facie obvious the claimed ratio range of 65:35 to 95:5 (see MPEP 2144.05(I)). In other words, encompassed within the coating composition of Campbell (as set forth herein as defined by the amount ranges of 1-90 wt.% for each respective component) is an embodiment of the coating where the amount of titanium dioxide is 90 wt.% and the amount of polyimide is 10 wt.%, of which renders prima facie obvious the aforesaid claimed ratio range. 
Given that the glass container of modified Chang, set forth above, is substantially identical to the present claimed glass container in terms of the species and amounts of polyimide and titanium dioxide, respectively, included in the coating disposed on the outer surface of the glass container; in terms of the coating comprising at least about 95 wt.%, including at least about 99 wt.% of the combination of the polyimide and titanium prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). As such, the glass container of modified Chang reads on all of the limitations of claim 1. 
Regarding claims 2 and 6, as set forth above, the anatase titanium dioxide particles read on the at least one or more metal oxide compositions being titania. 
Regarding claims 3-5, the rejection of claim 1 set forth above reads on the limitations of claims 3-5 (see the rejection(s) and interpretation of claims 3-5 under 35 U.S.C. 112(d) set forth above), where the respective ranges of the polyimide and titanium dioxide render prima facie obvious the claimed ranges (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above, the thickness of the coating would have ranged from 0.1 to 1,000 µm, of which overlaps and therefore renders prima facie obvious the claimed range of 100 nm or less (see MPEP 2144.05(I)). 
Regarding claim 8, as set forth above, the lubricious coating of the container of modified Chang would have been formed from the coating composition as taught by 
Campbell does not explicitly recite monomers which are utilized to form the polyimide polymer. However, Chang discloses that the polyimide of the lubricious coating may be formed via reaction of diamine and tetracarboxylic acid dianhydride monomers, and lists monomers in finite Markush groups [0237-0243], of which include fluorinated monomers [0243]. Given that the monomers disclosed by Chang would have been recognized by one of ordinary skill in the art as suitable for forming protective polyimide coatings on glass substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the listed monomers, including those which are fluorinated, with the reasonable expectation that said monomer would be capable of forming said polyimide successfully on the glass container (see MPEP 2144.06(I), (II); 2144.07). As such, the coating would have been formed utilizing a fluorinated monomer and the polyimide formed therefrom would thus have been considered fluorinated. 
Regarding claim 9, as set forth above, given that the coating of the glass container of modified Chang is disposed thereon for the purposes of protection and laser marking, it logically flows, in the absence of objective evidence to the contrary and a claimed degree of adhesion strength associated with the claimed phrase “bonded to”, that the coating would have exhibited at least some degree of adhesion to the glass surface onto which it is coated, thereby constituting “bonded to”.
Regarding claims 11-13, as set forth above in the rejection of claim 1, given that the glass container of modified Chang is substantially identical to the present claimed prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claims 14 and 17, as set forth above, the weight ratios of the titanium dioxide (1 to 90 wt.% of coating) and the polyimide (1 to 90 wt.% of coating) prima facie obvious the claimed ranges of 90:10 or greater and 75:25 or greater.  
Regarding claims 19 and 20, the rejection of claim 1 set forth above, wherein the polyimide and titanium dioxide are the only components which form the coating, reads on the limitations of claims 19 and 20. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description. 
US 3,287,311 to Edwards – discloses a blend of polyimide polymer with particles which are selected from, inter alia, titanium dioxide, alumina, and silica, where the blend forms a coating composition which can be coated on insulating substrates [cols 1, 5; col 6, 8-18]; the particles are included in an amount of from 5 to 90 wt.% based on the weight of the blend of particles and polyimide polymer [col 5, 69-75].
US 2004/0048997 to Sugo – discloses an (poly)imide-silicone resin which exhibits excellent heat resistance and adhesion/bonding to base materials, suitable for use as a heat-resistant paint or a protective material for various substrates [Abstract; 0002, 0011, 0047]; teaches that inorganic fillers such as silica, alumina, and titanium oxide, but not limited thereto, can be included in the resin in an amount of 1 to 500 parts by weight per 100 parts of the imide-silicone resin [0050, 0051], of which corresponds to up to approximately 83 wt.% filler based on the total of filler and resin.
US 2012/0142829 to Ichinose – discloses a thermosetting resin including a polyimide and a boron compound, of which exhibits high heat resistance and inter alia, silica, titanates, and alumina [0136-0138].

Response to Arguments
Applicant’s arguments, see Remarks filed 25 November 2020, page 7, with respect to the rejection of claim 15 under 35 U.S.C. 112(d) previously set forth in the Non-Final Office Action have been fully considered and are found persuasive. The aforesaid 112(d) rejection has been withdrawn due to cancelation of the claim. It is noted that new 112(d) rejections are set forth herein, necessitated by the amendments to claim 1. 
Applicant’s arguments, see Remarks pages 7 and 8, with respect to the rejection of claims 1-13, 15, 18-20, and 29 under 35 U.S.C. 103 over Chang in view of Arpac; the rejection of claims 1-7, 9, 14, 15, and 17-20 under 35 U.S.C. 103 over Chang in view of Campbell; and the rejection of claim 29 under 35 U.S.C. 103 over Chang in view of Miyazaki, respectively, previously set forth in the Non-Final Office Action have been fully considered and are found persuasive. The aforesaid rejections under 103 have been withdrawn. With respect to Chang in view of Arpac, the Examiner agrees that the range of metal oxides taught by Arpac is from 10 to 60 wt.%, of which is outside of the claimed range. With respect to Chang in view of Campbell, the Examiner agrees that claim 10 was not previously rejected thereunder. However, it is noted that new grounds of rejection are set forth herein over Chang in view of Campbell in consideration of the teachings of newly cited prior art to Fadeev, said new grounds necessitated by the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MCR/Examiner, Art Unit 1782           

/LEE E SANDERSON/Primary Examiner, Art Unit 1782